                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MORRELL WILLIAMS                                                                    PLAINTIFF

v.                               Case No. 4:19-cv-00621-KGB

DEPARTMENT OF HUMAN SERVICES                                                      DEFENDANT

                                             ORDER

       Plaintiff Morrell Williams filed his complaint on September 5, 2019 (Dkt. No. 2). On

February 20, 2020, the Court entered an Order directing Mr. Williams, who is proceeding pro se,

to submit an amended complaint within 30 days from the date of the Order that would comply with

the Federal Rules of Civil Procedure and present sufficient facts to state a claim upon which relief

may be granted (Dkt. No. 4). The Court noted that Mr. Williams’ failure to do so could result in

the dismissal without prejudice of his complaint (Id., at 4). Since entry of the Court’s February

20, 2020, Order, Mr. Williams has not filed an amended complaint, and the time to do so has

passed. Mr. Williams has not made any other filings or taken any other action in this case. The

Local Rules of the United States District Court for the Eastern and Western Districts of Arkansas

provide that “[i]f any communication from the Court to a pro se plaintiff is not responded to within

thirty (30) days, the case may be dismissed without prejudice.” Local Rule 5.5(c)(2).

       Accordingly, the Court dismisses without prejudice Mr. Williams’ complaint for failure to

prosecute (Dkt. No. 2). The Court denies the relief requested.

       It is so ordered this 24th day of June, 2021.



                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
